/Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pages 11-15, filed 10/07/2021, with respect to claims 1-17 have been fully considered and are persuasive.  The rejection of claims 1-17 has been withdrawn. 

Applicant’s arguments, filed 10/07/2021, with respect to claims 18-20 have been fully considered but they are not persuasive.  Please see below for the detailed office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which thepatent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miwa et al. (US Pub. 2021/0166733).
Regarding independent claim 18, Miwa discloses a method comprising: 
receiving, from a host (Fig.1 and [0075]: The controller 273 is a data processing device such as a CPU), at a storage system (Fig.1: The image data storages 272), a request to store an image (see Fig.1); 
selecting a first storage tier in at least two storage tiers (Fig.1: storage 35 and image data storage 272) to store the image; storing the image in the first storage tier (Fig.1: storage 35); and storing a metadata for the image in the metadata storage (Fig.1 and [0095]: The storage 35 stores the images stored in the image data storages 272 of the image recording apparatus 2. The storage 35 stores the metadata such as CTD data stored in the metadata storage 291 of the image recording apparatus 2. The storage 35 stores information representing the relationship between the images generated by the cameras 271 (hereinafter referred to as "link information") in a storage area different from the storage area of the images. The link information is, for example, imaging date, imaging time information, or camera arrangement information. The size measuring device 37 can easily perform data analysis of ecology of the seafloor or the like on the basis of the images, the metadata, and the link information). 
Regarding claim 19, Miwa teaches wherein storing the metadata for the image in the metadata storage includes: converting the image from a first image format to a YUV format; and storing the image in the YUV format as the metadata image in the metadata for the image ([0102]: Examiner points out that the broadest reasonable interpretation is used when construing the claim limitations.  Because Applicant has not claimed any specific details of the YUV format, Examiner has broadly construed the YUV format to be the a format of HHMMSS.  As such, Miwa teaches all the limitations as claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)). 
Regarding claim 20, Miwa teaches wherein storing the metadata for the image in the metadata storage includes initializing a first probability counter ([0095]: i.e, link information) for the image in the 

Reasons of Allowance
Claims 1-17 are allowed.
The closest prior art, Miwa et al. (US Pub. 2021/0166733), discloses “a plurality of storage tiers, each storage tier including at least one storage device; a metadata storage to store a first metadata for a first image stored in the plurality of storage tiers; retrieval software to be executed by a processor to retrieve the first image from the plurality of storage tiers responsive to the first location in the plurality of storage tiers; and a transmitter to transmit the first image to the host.”. 
However, the prior art differs from the present invention because the prior art fails to disclose “at least two storage tiers, the at least two storage tiers including a first storage tier and a second storage tier, the first storage tier including at least a first storage device, each of the at least the first storage device including a first storage and a first controller, the second storage tier including at least a second storage device, the at least the second storage device including a second storage and a second controller; a metadata storage to store a first metadata for a first image stored in the least two storage tiers, the first metadata including a first location in at least two storage tiers where the first image is stored; a receiver to receive from a host a request to access the first image; retrieval software to be executed by a processor to retrieve the first image from the at least two storage tiers based at least in part on the first 
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1 and 9 identify the distinct features “at least two storage tiers, the at least two storage tiers including a first storage tier and a second storage tier, the first storage tier including at least a first storage device, each of the at least the first storage device including a first storage and a first controller, the second storage tier including at least a second storage device, the at least the second storage device including a second storage and a second controller; a metadata storage to store a first metadata for a first image stored in the least two storage tiers, the first metadata including a first location in at least two storage tiers where the first image is stored; a receiver to receive from a host a request to access the first image; retrieval software to be executed by a processor to retrieve the first image from the at least two storage tiers based at least in part on the first location in the at least two storage tiers where the first image is stored; and a transmitter to transmit the first image to the host", which are not taught or suggested by the prior art of records. 
Claims 1-18 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 1-18 are hereby allowed.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).